DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/327,397 filed on 05/21/2021.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/04/2022 and 08/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, “wherein the data for storage in the record corresponds toa mutation” should read “wherein the data for storage in the record corresponds to a mutation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " the modification" which has not been previously defined. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuming (WIPO 2020/113314A1) “Yuming”.
Regarding claim 1, Yuming teaches a non-transitory computer-readable storage medium for storing instructions that when executed by a client computing device cause the client computing device to perform steps comprising: receiving, by an application programming interface (API) of the client computing device, a lambda function representing a transaction for execution at a database node of a plurality of database nodes of a distributed database system, the transaction describing data for storage in a record at the database node (Fig. 5 & [0076]: The system includes a process for executing a transaction (lambda function representing a transaction) and it initiates a data modification operation to start a database transaction, and the transaction will modify the data in the database. The application obtains the next execution statement in the transaction…[0077]: Next, it is determined whether the data operation involves inserting, updating or deleting a record respectively. Thus, the system receives a transaction that modifies the database such as an insert transaction…[000131]: At least some of the embodiments described above allow an application to be directly extended from a single data center application to a globally distributed application, taking advantage of the blockchain technology while at the same time and avoiding the complexity of the blockchain.); executing, by the client computing device, the lambda function, wherein executing the lambda function comprises: executing a first set of API instructions configured to stage the data for storage in the record at the database node (Fig. 5 & [0078]: If the request is to insert new data, an insert operation is carried out and the corresponding table name is modified to working tables’ name…[0079]:A new insert statement is prepared (staged) by adding a state field or status field, to the content of the current record. There are four states: “pending insert”, “pending modify”, “pending delete” and “committed”. There states: “pending insert”, “pending modify”, “pending delete” are “pending” states or status values. The status field for new data being inserted is “pending insert”; the status field for “pending modify” after data is modified, and status field for a record being deleted in “pending delete”. Thus, the system prepares the transaction and its respective status before executing the transaction so it is equivalent to staging the data for execution); executing a second set of API instructions configured to commit the staged data to the record at database node responsive to receiving an indication that the modification was successfully staged from the distributed database system (Fig. 5 & [0080]: In step 506, a record is inserted into the corresponding working table… [0086]: In step 515 the application checks if the current SQL is successfully executed, and if not, the transaction fails. In step 516 the application 101 determines whether to commit the transaction. If there are other transaction commands in the transaction, application 101 returns to step 502 to continue executing the remaining transaction commands.); and executing a third set of API instructions configured to rollback execution of the transaction at the database node responsive to receiving an indication that the data was not successfully staged from the distributed database system ([0083]: In step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict. If there is a conflict between the current transaction and other transactions without the blockchain consensus, the current transaction cannot be executed and the transaction fails (step 519)…[0087]: In step 519 a transaction failure is declared and an equivalent message is sent to the application 101.).
Regarding claim 2, Yuming teaches all of the limitations of claim 1. Yuming further teaches wherein executing the lambda function further comprises: executing a custom set of instructions configured to process an intermediate result of the execution of the transaction by the API ([0086]: In step 515 the application checks if the current SQL is successfully executed, and if not, the transaction fails. In step 516 the application 101 determines whether to commit the transaction. If there are other transaction commands in the transaction, application 101 returns to step 502 to continue executing the remaining transaction commands. Thus, the system further processes the result of the transaction and decides whether to commit the result of the transaction).  
Regarding claim 3, Yuming teaches all of the limitations of claim 2. Yuming further teaches wherein the lambda function is provided to the API by an application of the client computing device ([0069]: After the user of application (client computing device) modifies the contents of the temporary table, the log monitor synchronizes the data modification log information and writes the log information to the blockchain…[0076]: In step 501 , application 101 (client computing device) initiates a data modification operation to start a database transaction, and the transaction will modify the data in the database. In step 502, the application 101 obtains the next execution statement in the transaction. Thus, the transaction is made by the client device and processed be the client device), and wherein the custom set of instructions is further configured to provide the intermediate result to a component of the application ([0076]: The application 101 initiates a data modification operation to start a database transaction, and the transaction will modify the data in the database. Thus, the instructions are further implemented to provide changes or processed transactions to the database (component of the application)).  
Regarding claim 4, Yuming teaches all of the limitations of claim 1. Yuming further teaches wherein the data for storage in the record corresponds to a mutation (Fig. 5 elements 503a-c & [0077]: In steps 503a, 503b, and 503c it is determined whether the data operation involves inserting, updating or deleting a record respectively. Thus, a mutation or modification is made to a record according to the transaction), and wherein the first set of API instructions is further configured to: stage the mutation in a set of virtual attributes of the record at the database node ([0041] Working tables (virtual attributes) are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts, and coordinate persisting data in to the database 111 with consensus voting in blockchain… [0078] In step 504, if the request is to insert new data, an insert operation is carried out and the corresponding table name is modified to working tables’ name. Thus, information related to the transaction is recorded and observed).  
Regarding claim 5, Yuming teaches all of the limitations of claim 1. Yuming further teaches wherein the data for storage in the record corresponds to a mutation (Fig. 5 elements 503a-c & [0077]: In steps 503a, 503b, and 503c it is determined whether the data operation involves inserting, updating or deleting a record respectively. Thus, a mutation or modification is made to a record according to the transaction), and wherein the first set of API instructions is further configured to: identify a check-and-set (CAS) value corresponding to the record; and stage the mutation in the set of virtual attributes using the CAS value ([0082] In step 508: application 101 executes “select for update” on the work table 103 to lock the related records, so that other transactions cannot modify these records during the execution of the transaction; and to get the status field…[0083]:  In step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict... [0084] In step 510, the update SQL is executed. The data is updated to the working table 103, and the state of the record is modified to “pending update”. Thus, the system checks for the status value of the record and process the record further based on the status value).  
Regarding claim 6, Yuming teaches all of the limitations of claim 4. Yuming further teaches wherein: the second set of API instructions is further configured to update the record to persistently reflect the mutation staged in the set of virtual attributes ([0086]: In step 515 the application checks if the current SQL is successfully executed, and if not, the transaction fails. In step 516 the application 101 determines whether to commit the transaction… [0087] In step 517, the transaction is committed and in step 518 a transaction execution log is generated at the database node or other database log synchronization node, and the node identifier is recorded. Thus, the record is updated with the committed transaction); and the third set of API instructions is further configured to remove the staged mutation from the set of virtual attributes ([0063] If the blockchain consensus fails (step 412), application 101 rolls back the database transaction and related records in database 111 are restored to the state before the transaction was initiated (step 420) and a notification is sent from call back service 109 that the transaction blockchain consensus failed (step 422)…[0087]: In step 519 a transaction failure is declared and an equivalent message is sent to the application 101).  
Regarding claim 7, Yuming teaches all of the limitations of claim 1. Yuming further teaches wherein the first set of API instructions is further configured to: stage the insertion in a hidden record at the database node ([0013]The system is capable of synchronizing transactions in a database transactions with transactions in a blockchain and receiving write command, in response to receiving the write command writing to a temporary working table; and submitting a corresponding write request to the blockchain for consensus voting... [0041]: Working tables 104 are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts, and coordinate persisting data in to the database 111 with consensus voting in blockchain. Thus, writes/ inserts are placed in a temporary space for further evaluations before committing them to the database).  
Regarding claim 8, Yuming teaches all of the limitations of claim 7. Yuming further teaches wherein: the second set of API instructions is further configured to convert the hidden record to a non-hidden record at the database node; and the third set of API instructions is further configured to remove the hidden record from the database node ([0060]: The system tracks the changes in database working tables and composes an operation record. A write data operation record is inserted into the blockchain to perform consensus. [0061]; The blockchain 110 completes the consensus, and a new block is generated and synchronized to the current node 110a. The application 101 receives the consensus result and determines whether each record successfully completed the consensus. If the consensus is successfully completed (step 412), then the operation record in the query table 105 (step 414) is used to restore the SQL statement, perform the database operation and resume the record. [0073]: For a local node, pending transaction data will be written to working table 103 before consensus but maintained in a pending status. After consensus is reached, the status or state in the working table 103 is changed to a confirmed status. The transaction is rolled back from working table 103 if consensus is not reached. Thus, records are updated accordingly depending on the evaluation and records are updated with non-hidden values).  
Regarding claim 9, Yuming teaches all of the limitations of claim 1. Yuming further teaches wherein one or more of the first, second, or third set of API instructions is further configured to use a universally unique identifier (UUID) assigned to the transaction ([0087]: In step 517, the transaction is committed and in step 518 a transaction execution log is generated at the database node or other database log synchronization node, and the node identifier is recorded.).  
Regarding claim 11, Yuming teaches all of the limitations of claim 1. Yuming further teaches wherein one or more of the first, second, or third sets of API instructions are further configured to: generate an active transaction record (ATR) entry for the transaction in an ATR on the distributed database system ([0045] : All the tables in the working tables have a “Status” column to record the current record status), the ATR accessible to other client computing devices of the distributed database system ([0075]: If a record has been modified in the working tables but has not been confirmed by consensus voting on blockchain, the record would not be modified again until the result of the consensus voting related to the record is confirmed or rejected by the blockchain. A transaction attempting to modify a record in pending status will thus fail. In other words, a record having a pending status cannot participate in a new transaction. Thus, the transaction status is accessible by other parties and only allowed to participate in new transaction once the transaction is completed in the current one), the ATR entry indicating the transaction is in a pre-commit state ([0067] Status value of “Insert pending” means the record is generated by an insert SQL command and is waiting for the consensus voting result. A status value of “Update pending” means the row or record is modified by an update SQL and is awaiting the result of consensus voting. Thus, transaction is still pending and not committed yet at this stage); responsive to receiving an indication that the modification was successfully staged from the distributed database system: modify the ATR entry to indicate the transaction is in a post-commit state; and after committing the staged data to the record at the database node, modify the ATR entry to indicate the transaction is in a completed state ([0067] In one embodiment, a status value of “Committed” means the data had finished consensus…[0086]: In step 516 the application 101 determines whether to commit the transaction. If there are other transaction commands in the transaction, application 101 returns to step 502 to continue executing the remaining transaction commands. [0087] In step 517, the transaction is committed and in step 518 a transaction execution log is generated at the database node or other database log synchronization node, and the node identifier is recorded); and responsive to receiving an indication that the data was not successfully staged from the distributed database system, modify the ATR entry to indicate the transaction is in an aborted state ([0083] In step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict. If there is a conflict between the current transaction and other transactions without the blockchain consensus, the current transaction cannot be executed and the transaction fails (step 519). Thus, this is equivalent to aborting the transaction).  
Regarding claim 12, Yuming teaches a non-transitory computer readable storage medium for storing instructions that when executed by a client computing device cause the client computing device to perform steps comprising: executing a transaction at a database node of a plurality of database nodes of a distributed database system, the transaction describing data for storage in a record at the database node (Fig. 5 & [0076]: The system includes a process for executing a transaction (lambda function representing a transaction) and it initiates a data modification operation to start a database transaction, and the transaction will modify the data in the database. The application obtains the next execution statement in the transaction…[0077]: Next, it is determined whether the data operation involves inserting, updating or deleting a record respectively. Thus, the system receives a transaction that modifies the database such as an insert transaction…[000131]: At least some of the embodiments described above allow an application to be directly extended from a single data center application to a globally distributed application, taking advantage of the blockchain technology while at the same time and avoiding the complexity of the blockchain.), wherein the executing comprises: generating an active transaction record (ATR) entry for the transaction in an ATR on the distributed database system ([0045] : All the tables in the working tables have a “Status” column to record the current record status), the ATR accessible to other client computing devices of the distributed database system ([0075]: If a record has been modified in the working tables but has not been confirmed by consensus voting on blockchain, the record would not be modified again until the result of the consensus voting related to the record is confirmed or rejected by the blockchain. A transaction attempting to modify a record in pending status will thus fail. In other words, a record having a pending status cannot participate in a new transaction. Thus, the transaction status is accessible by other parties and only allowed to participate in new transaction once the transaction is completed in the current one), the ATR entry indicating the transaction is in a pre-commit state([0067] Status value of “Insert pending” means the record is generated by an insert SQL command and is waiting for the consensus voting result. A status value of “Update pending” means the row or record is modified by an update SQL and is awaiting the result of consensus voting. Thus, transaction is still pending and not committed yet at this stage); staging the data for storage in the record at the database node(Fig. 5 & [0078]: If the request is to insert new data, an insert operation is carried out and the corresponding table name is modified to working tables’ name…[0079]:A new insert statement is prepared (staged) by adding a state field or status field, to the content of the current record); after staging the data, modifying the ATR entry to indicate the transaction is in a post-commit state; and committing the staged data to the record at the database node (([0067] In one embodiment, a status value of “Committed” means the data had finished consensus…[0086]: In step 516 the application 101 determines whether to commit the transaction. If there are other transaction commands in the transaction, application 101 returns to step 502 to continue executing the remaining transaction commands. [0087] In step 517, the transaction is committed and in step 518 a transaction execution log is generated at the database node or other database log synchronization node, and the node identifier is recorded)).  
Regarding claim 13, Yuming teaches all of the limitations of claim 12. Yuming further teaches wherein the transaction describes a mutation of an existing record stored at the database node ([0077]:In steps 503a, 503b, and 503c it is determined whether the data operation involves inserting, updating or deleting a record respectively.), and wherein executing the transaction further comprises: during the pre-commit state of the transaction, staging the mutation of the existing record at the database node in a set of virtual attributes of the existing record ([0067]: A status value of “Update pending” (pre-commit state) means the row or record is modified by an update SQL and is awaiting the result of consensus voting. A status value of “Delete pending” means the row is modified by a delete SQL, but not yet actually deleted and thus just marked for deletion while waiting for the consensus voting result. Thus, data is modified but not applied until a consensus is made); and 52during the post-commit state of the transaction, updating the record to persistently reflect the mutation staged in the set of virtual attributes ([0045]: The status is changed to “Committed” after a consensus is successfully reached in the blockchain. If the blockchain consensus operation fails, the relevant records in working tables 103 and related local tables will be rolled back, and the status column will be marked as “Committed”.).  
Regarding claim 14, Yuming teaches all of the limitations of claim 3. Yuming further teaches wherein staging the mutation further comprises: determining, by the client computing device, a first CAS value corresponding to a current CAS value of the existing record; requesting that the database node stages the mutation using the first CAS value; and responsive to the first CAS value matching the current CAS value for the existing record, receiving confirmation that the mutation was successfully staged ([0083] In step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict. If there is a conflict between the current transaction and other transactions without the blockchain consensus, the current transaction cannot be executed and the transaction fails (step 519). [0084] In step 510, the update SQL is executed. The data is updated to the working table 103, and the state of the record is modified to “pending update”. Thus, the state of the record is checked and the system determines whether the to execute the transaction on the record if the record has an expected status ).  
Regarding claim 15, Yuming teaches all of the limitations of claim 12. Yuming further teaches wherein the transaction describes an insertion of a new record for storage at the database node (0077] In steps 503a, 503b, and 503c it is determined whether the data operation involves inserting, updating or deleting a record respectively), and wherein executing the transaction further comprises: during the pre-commit state of the transaction, staging the insertion in a hidden record stored on the database node ([0013]The system is capable of synchronizing transactions in a database transactions with transactions in a blockchain and receiving write command, in response to receiving the write command writing to a temporary working table; and submitting a corresponding write request to the blockchain for consensus voting... [0041]: Working tables 104 are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts, and coordinate persisting data in to the database 111 with consensus voting in blockchain. Thus, writes/ inserts are placed in a temporary space for further evaluations before committing them to the database); and during the post-commit state of the transaction, converting the hidden record to a non- hidden record ([0060]: The system tracks the changes in database working tables and composes an operation record. A write data operation record is inserted into the blockchain to perform consensus. [0061]; The blockchain 110 completes the consensus, and a new block is generated and synchronized to the current node 110a. The application 101 receives the consensus result and determines whether each record successfully completed the consensus. If the consensus is successfully completed (step 412), then the operation record in the query table 105 (step 414) is used to restore the SQL statement, perform the database operation and resume the record. [0073]: For a local node, pending transaction data will be written to working table 103 before consensus but maintained in a pending status. After consensus is reached, the status or state in the working table 103 is changed to a confirmed status. The transaction is rolled back from working table 103 if consensus is not reached. Thus, records are updated accordingly depending on the evaluation and records are updated with non-hidden values).  
Regarding claim 17, Yuming teaches all of the limitations of claim 12. Yuming further teaches wherein the ATR is stored on the database node ([0045]: All the tables in the working tables have a “Status” column to record the current record status. Transaction state or status values for transactions that have yet to be confirmed by the blockchain are said to be in a pending state or pending status, which includes status values “Pending insert”, “Pending update” and “Pending delete”. Thus, status of the transaction are recorded and stored in table of database).
Regarding claim 20, Yuming teaches all of the limitations of claim 12. Yuming further teaches after committing the staged data to the record at the database node, modifying the ATR entry to indicate the transaction is in a completed state ([0087] In step 517, the transaction is committed and in step 518 a transaction execution log is generated at the database node or other database log synchronization node, and the node identifier is recorded. Here the process is ended and the transaction is recorded so transaction is in a complete state).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuming (WIPO 2020/113314A1) “Yuming” in view of Mahajan et al. (US PGPUB 20200160289) “Mahajan”.
Regarding claim 10, Yuming teaches all the limitations of claim 1. Yuming does not explicitly teach wherein lambda function is configured to: after rolling back execution of the transaction at the database node, determining that the transaction has not expired; and re-executing the transaction at the database node using the first set of API instructions.  
Mahajan teaches after rolling back execution of the transaction at the database node, determining that the transaction has not expired; and re-executing the transaction at the database node using the first set of API instructions (Fig. 3A & [0032]: If the transaction failed on the blockchain, the application's background process can optionally choose to retry the transaction. In the case that the transaction permanently fails (transaction cannot be retried or has been retried a certain number of times), the lazy updating system needs to roll back the changes in its local database and undo any additional actions the user took to maintain state parity with the blockchain (block 314). Thus, the system retries the transactions if the transaction is not expired).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mahajan teachings in the Yuming system. Skilled artisan would have been motivated to incorporate re-executing the transactions when they are not expired taught by Mahajan in the Yuming system so the number of rolled back or failed transactions can be reduced and more successful transactions can be implemented after an execution by the system . This close relation between both of the references highly suggests an expectation of success.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuming (WIPO 2020/113314A1) “Yuming” in view of Sawhney (US PGPUB 20180121492) “Sawhney”.
Regarding claim 16, Yuming teaches every limitations of claim 12. Yuming does not explicitly teach receiving, by the client computing device, a request for an additional record stored at an additional database node of a plurality of database nodes of the distributed database system; retrieving, by the client computing system, the additional record stored at the additional database node; identifying, by the client computing system, staged data for the additional record corresponding to an additional transaction executed by an additional client computing device; responsive to identifying the staged data for the additional record, accessing, by the client computing device, an additional ATR entry for the additional transaction; responsive to determining that the additional transaction is in a pre-commit state based on the ATR entry, providing data stored in a body of the record in a response to the request; and responsive to determining that the additional transaction is in a post-commit state based on the ATR entry, providing the staged for the additional record in a response to the request.
Sawhney teaches wherein the steps further comprise: receiving, by the client computing device, a request for an additional record stored at an additional database node of a plurality of database nodes of the distributed database system ([0110]: The system initially receives a request from a client to read an object within storage system); retrieving, by the client computing system, the additional record stored at the additional database node ([0111]: In response to the client request, front-end tier queries metadata tier 108 to identify the ACTIVE metadata record for the object. Thus, data or objects needed for the read request is determined for the request); identifying, by the client computing system, staged data for the additional record corresponding to an additional transaction executed by an additional client computing device ([0112]: Front-end tier of the uses the location information stored within the ACTIVE version of the metadata record to fetch the corresponding version of the object from data tier the version of the object record for may still have a PENDING status for the version of the data object fetched from data tier. Thus, the system checks for the status of the data objects and determine if the data is active or pending); responsive to identifying the staged data for the additional record, accessing, by the client computing device, an additional ATR entry for the additional transaction ([0112]: Front-end tier uses the location information stored within the ACTIVE version of the metadata record to fetch the corresponding version of the object from data tier 106. In one or more embodiments, the version of the object record for may still have a PENDING status for the version of the data object fetched from data tier 106. Thus, each data object required for the read request is identified with a status either active or pending writes); responsive to determining that the additional transaction is in a pre-commit state based on the ATR entry, providing data stored in a body of the record in a response to the request; and responsive to determining that the additional transaction is in a post-commit state based on the ATR entry, providing the staged for the additional record in a response to the request ([0113] Once retrieved, front-end tier 102 returns the object data to the requesting client (Operation 608). Thus, the read operation returns the data payload for the most recently committed object. Pending write transactions that have not committed in metadata tier 108 are ignored. This means that if data is pending or in pre-commit state, read request will fetch the most recently committed data and for data in active or post-commit state then read request will fetch data that is updated after the post-commit state).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sawhney teachings in the Yuming system. Skilled artisan would have been motivated to read data respective to the status of the record taught by Sawhney in the Yuming system so read data can be concurrent with the expected versions and eliminate conflicts with pending writes, thus improves the dynamic of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 19, Yuming teaches every limitations of claim 12. Yuming further teaches wherein the steps further comprise: executing, by the client computing device, an additional transaction at an additional database node of the plurality of database nodes of the distributed database system, the additional transaction describing additional data for storage in an additional record at the additional database node (Fig. 5 & [0086]: Application determines whether to commit the transaction. If there are other transaction commands in the transaction, application returns to step 502 to continue executing the remaining transaction commands before reaching the commit transaction step).
Yuming does not explicitly teach before completing execution of the additional transaction, determining that the transaction has expired; and re-executing the additional transaction. 
Sawhney teaches before completing execution of the additional transaction, determining that the transaction has expired; and re-executing the additional transaction ( [0104]: If the metadata record is in a PENDING state, the auditing process determines whether a threshold amount of time has lapsed. For example, the threshold may be specified in terms of days, hours, minutes, etc. with respect to the start time of the transaction. If the threshold time has not lapsed, then the transaction is not aborted. The threshold may be used to prevent prematurely aborting pending transactions…[0105] If the threshold time has lapsed, then the auditing process aborts the pending transaction (Operation 512)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sawhney teachings in the Yuming system. Skilled artisan would have been motivated to end the transaction after a predetermined amount of time taught by Sawhney in the Yuming system to reduce cost and errors that can be present in long transactions. This close relation between both of the references highly suggests an expectation of success.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuming (WIPO 2020/113314A1) “Yuming” in view of Fan et al. (US PGPUB 20180165343) “Fan”.
Regarding claim 18, Yuming teaches every limitations of claim 12. Yuming further teaches wherein the transaction describes additional data for storage in an additional record at an additional database node of the plurality of database nodes, and wherein committing the staged data to the record at the database node comprises: during the pre-commit state of the transaction, staging the additional data for storage in the additional record at the additional database node (Fig. 5 & [0086]: Application determines whether to commit the transaction. If there are other transaction commands in the transaction, application returns to step 502 to continue executing the remaining transaction commands before reaching the commit transaction step).
Yuming does not explicitly teach during the post-commit state of the transaction: after committing the staged data to the record, preventing committing of the additional staged data while the distributed database has not achieved a threshold level of durability for the committed staged data; and after the distributed database achieves the threshold level of durability, committing the additional staged data.  
Fan teaches after committing the staged data to the record, preventing committing of the additional staged data while the distributed database has not achieved a threshold level of durability for the committed staged data; and after the distributed database achieves the threshold level of durability, committing the additional staged data ([0035]:Replica nodes receives a write request of a value of a record and writes the value of the record. The replica node transmits a write acknowledgement of making the record durable to user node. User node may commit the write request in response to receiving write acknowledgements from the number of replica nodes that exceeds the threshold…[0036]: If the record is found not to be committed, replica node receives an update message indicative of whether the number of durable replica nodes of the record exceeds the threshold. If the threshold is exceeded, replica node commits the record; otherwise the method ends. Thus, durability is observed and compared to a threshold before committing the data to the database).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Fan teachings in the Yuming system. Skilled artisan would have been motivated to compare durability of the database to a threshold taught by Fan in the Yuming system to ensure the durability of the system before execute any further transactions. This close relation between both of the references highly suggests an expectation of success.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./             Examiner, Art Unit 2153                                                                                                                                                                                           
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153